Citation Nr: 1326894	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for a history of right thumb injury with ulnar collateral ligament repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1990. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, which increased from noncompensable to 10 percent the evaluation assigned to history of right thumb injury with collateral ligament repair.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Temporary File-  A February 2012 rating decision in the Veteran's Virtual VA (VVA) reflects that there is a temporary claims file not currently available to the Board.  The AMC must obtain any and all temporary files for association with this appeal. 

VA Treatment Records-  A review of the claims file shows that the Veteran receives treatment from the VA St. Louis Health Care System.  Treatment records in the claims file were last obtained in October 2011.  More recent records are available in the Veteran's Virtual VA file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA records should be obtained and associated with the claims file.

VA Examination-  The Veteran was last afforded a VA examination in October 2011 for his right thumb.  A review of recent statements from the Veteran and his representative suggests that there has been an increase in symptomatology of the Veteran's disability since the October 2011 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected right thumb disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain any temporary files from the VA RO in St. Louis, Missouri and associate it with the Veteran's claim folder.

2.  Obtain all outstanding treatment records from the VA St. Louis Health Care System.   

3.  Following the development set forth above, schedule the Veteran for an examination to determine the current nature and severity of his service-connected history of right thumb injury with ulnar collateral ligament repair.

The examiner must review the claims file and must note that review in the report.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report.  The examiner should list all residuals associated with the Veteran's service-connected right thumb disability.  The examiner should discuss the severity of each residual found.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

